Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 1 of 7 PageID# 1481




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA                     :
                                             :
       vs.                                   :         1:18-cr-123-6
                                             :
HENRY ZELAYA-MARTINEZ,                       :
                                             :
       Defendant.                            :        Honorable Rossie D. Alston
                                             :




                         MOTION TO SUPPRESS EVIDENCE
                    SEIZED FROM SEARCH OF CELLULAR PHONE

       Comes now, Defendant, by counsel, and respectfully moves this Court to suppress all ev-

idence flowing from the seizure and subsequent search of his cellular phone where he asserts law

enforcement obtained the code to his phone, facilitating the execution of a search warrant,1

through subterfuge in violation of the Fourth and Fifth Amendments. In making this motion, De-

fendant further relies on all other rights safeguarded by the Sixth and Eighth Amendments to the

United States Constitution.

                                      RELEVANT FACTS

       On November 18, 2018, the Defendant was arrested by law enforcement at his mother’s

residence in Alexandria, Virginia. Law enforcement seized the Defendant’s cellular phone from

him at the time of his arrest. After arresting the Defendant, law enforcement transported him to

an FBI facility in Washington, DC and placed him in an interrogation room. Soon thereafter,

1Being that the Defendant does not challenge the search warrant in this motion, if the phone
were opened without law enforcement using the phone’s code, this motion would be moot.
                                                 !1
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 2 of 7 PageID# 1482



Special Agent Fontanez entered the room with the Defendant’s cellular phone in his possession,

placed it on the table, and began talking with the Defendant prior to advising the Defendant of

his Miranda rights.2 During this conversation, the agent pledged that he would call the Defen-

dant’s mother after the interview and let her know that her son was in Alexandria. The agent also

mentioned that the Defendant’s sister loved him and that the agents are people like the Defen-

dant.

         The agent then proceeded to ask the Defendant a number of booking and softening up

questions prior to the administration of Defendant’s Miranda rights, which facts the agent

claimed he needed to put “into the system.” The agent asked when the Defendant came from El

Salvador, how he crossed the border (whether walking or in the “bestia”—by train), complete

names of immediate family (to also put into the system), what he did for work, how he did his

roofing work, how long he had worked in roofing, how long he had been in Alexandria, when he

arrived at his mother’s house in Alexandria, where he had come from (the Defendant stated Mi-

chigan), who the Defendant was staying with in Michigan, whether he had a “gatita"3 there,

whether he was working in Michigan, and if he came to visit his mother in Alexandria for

Thanksgiving (“dia del pavo” or “turkey day” in English).

         Prior to administering Miranda, the agent also asked the Defendant for the number to his

cellular phone (which the Defendant did not know), the type of phone, and if the Defendant had

bought the phone. After administering Miranda and obtaining incriminating statements during a



2Defendant challenges whether his Miranda waiver was knowing and voluntary in a separate
motion to suppress.
3   In Spanish, the word means female kitten—an apparent reference to a girlfriend.
                                                 !2
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 3 of 7 PageID# 1483



nearly hour long interrogation, the agent explained the process going forward, again pledged to

contact the Defendant’s mother to let her know where the Defendant would be, and explained

other details of the process. It was also mentioned to the Defendant that he might get a telephone

call later that day.

        Agent Fontanez then asked the Defendant whether he remembered his mother’s telephone

number, which the Defendant, like his own phone number, did not. The agent asked whether the

number was in the Defendant’s phone, which the Defendant confirmed. The agent then provided

the phone to the Defendant to open the phone to obtain the number. After the Defendant opened

the cell phone (via making a series of finger swipes in the shape of a house on the phone’s

screen), the agent took the phone, located the number, and provided it to the Defendant. The

phone soon after re-locked. The agent then confirmed he had the correct code by immediately

reopening the phone using the swipes shown him by the Defendant and intruded into its contents

purportedly looking for the phone number to the Defendant’s own phone. The agent then ob-

tained the Defendant’s assistance to identify the phone number to the phone. After obtaining the

Defendant’s own number, the agent powered off the phone and falsely told the Defendant that it

would be placed in his property.

        Instead of placing the phone in the Defendant’s property at the Alexandria Detention

Center, the agent transported it to an FBI evidence control room in Manasass, Virginia. Three

days later, the agent applied for and obtained a search warrant to search the Defendant’s phone.

On information and belief, the code obtained from the Defendant, in order to retrieve his moth-




                                                !3
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 4 of 7 PageID# 1484



er’s phone number, was used to unlock his phone to facilitate its search by warrant.4

                                      LEGAL ANALYSIS

     DEFENDANT ASSERTS THAT THE AGENT UTILIZED SUBTERFUGE TO OBTAIN
THE CODE TO UNLOCK HIS CELL PHONE TO FACILITATE ITS LATER SEARCH BY
WARRANT IN VIOLATION OF THE FOURTH AND FIFTH AMENDMENTS

       A. Fourth Amendment Claim

       The contents of a cell phone are subject to the protections of the Fourth Amendment and

require a warrant to be searched unless an exception to the warrant requirement applies. See Ri-

ley v. California, 134 S. Ct. 2473, 2485 (2014). If relying on consent to search a cell phone,

which would be an exception to the Fourth Amendment’s warrant requirement, the Government

has the burden of establishing free and voluntary consent by a preponderance of the evidence.

Bumper v. North Carolina, 391 U.S. 543, 548-49 (1968)(“When a prosecutor seeks to rely upon

consent to justify the lawfulness of a search, he has the burden of proving that the consent was,

in fact, freely and voluntarily given”). While law enforcement, in certain circumstances, may

employ trickery to undercover and investigate crime, a consent search is a “‘jealously and care-

fully drawn' exception’ to the warrant requirement” and numerous federal and state courts have

struck down “consent" searches obtained via trickery or deception as unreasonable under the

Fourth Amendment. See e.g. Pagán-González v. Moreno ___ F. 3d. _____ (1st Cir., 2019)(find-

ing “consent” obtained via deception unreasonable under the Fourth Amendment where decep-


4 The Government produced in discovery the search warrant and warrant affidavit for the De-
fendant’s cell phone, which warrant was obtained from this Court. The agent stated in the war-
rant affidavit that the Defendant “gave me the passcode to the Device so that I could access it
and retrieve his mother’s telephone number for him. After giving him the number, I powered off
the device.” The Defendant will provide the Court with the warrant and warrant affidavit under
seal in support of this motion in a separate filing.
                                                 !4
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 5 of 7 PageID# 1485



tion vitiated consent; collecting cases and noting consent is a “‘jealously and carefully drawn'

exception’ to the warrant requirement”)(internal citations omitted); United States v. Tweel, 550 F.

2d 297 (5th Cir. 1977)(“It is a well established rule that a consent search is unreasonable under

the Fourth Amendment if the consent was induced by deceit, trickery or misrepresentation of the

Internal Revenue agent.”); see also Bumper v. North Carolina, 391 U.S. at 548-49 (law enforce-

ment’s claim of having warrant invalidated consent).

       In Defendant’s view, law enforcement used subterfuge to obtain the code to his cell

phone and then immediately conducted an intrusion into the phone, an illegal trespass, to confirm

the code was correct and obtain the Defendant’s phone number. In this regard, it is telling that

the agent brought the cell phone into the interrogation room with him. If he did not have a goal

of obtaining the phone’s code to open it, there would be no reason not to simply store it as evi-

dence in anticipation of obtaining a warrant.

       Based on the context of the conversation between the agent and Defendant, the code was

only provided to the Agent for the limited purpose of obtaining his mother’s number and nothing

more. The Defendant did not authorize the agent to immediately exceed the scope of that search

to confirm the code in order to later allow the Government to scrutinize the phone’s entire con-

tents. United States v. Dichiarinte, 445 F.2d 126 (7th Cir., 1971))(stating “[a] consent search is

reasonable only if kept within the bounds of the actual consent.”)(internal citation omitted). The

agent’s illegal trespass facilitated and irremediably taints the later search of the cell phone’s con-

tents via warrant because the illegal obtaining and confirming of the code was used to execute it

—that is, the later search of the phone via warrant cannot cure the previous illegal intrusion into


                                                  !5
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 6 of 7 PageID# 1486



the phone because it is fruit of it. Wong Sun v. United States, 371 U.S. 471 (1963).

           Fifth Amendment Claim

           The code itself, if considered a statement, should be suppressed as Defendant asserts

that it was gained in violation of Miranda v. Arizona and the Fifth Amendment. For this proposi-

tion, the Defendant relies on his separately filed Motion to Suppress Statement.

                                        CONCLUSION

       For all of these reasons, Defendant respectfully moves this Court to grant this motion. A

proposed Order is attached hereto.




                                                     Respectfully submitted,


                                                     _____/s/________________________
                                                     Joseph King
                                                     VSB # 65632
                                                     King, Campell & Poretz PLLC
                                                     108 N. Alfred Street, 2nd Floor
                                                     Alexandria, Virginia 22314
                                                     (703) 683-7070
                                                     Fax: (703) 652-6010
                                                     jking@kingcampbell.com




                                                     _______ /s/________________
                                                     Charles Russell Twist
                                                     VSB# 35483
                                                     Charles Russell Twist, PLC
                                                     2111 Wilson Boulevard, Suite 700
                                                     Arlington, Virginia 22201
                                                     703-812-8686
                                                     charlesrussell.twist@verizon.net
                                                !6
Case 1:18-cr-00123-RDA Document 302 Filed 11/18/19 Page 7 of 7 PageID# 1487




                                   CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing was filed via ECF and thereby forwarded to
all counsel of record on this 18th day of November, 2019.



                                                     _____/s/________________________
                                                     Joseph King
                                                     VSB# 65632
                                                     King, Campell & Poretz PLLC
                                                     108 N. Alfred Street, 2nd Floor
                                                     Alexandria, Virginia 22314
                                                     (703) 683-7070
                                                     Fax: (703) 652-6010
                                                     jking@kingcampbell.com




                                                !7
